IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


WELLS FARGO BANK, N.A.                 : No. 363 EAL 2016
SUCCESSOR BY MERGER TO                 :
WACHOVIA BANK, N.A.,                   :
                                       : Petition for Allowance of Appeal from
                    Respondent         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
VERNON R. WILLIAMS, SETTLOR,           :
OWNER, EXECUTOR OF THE ESTATE          :
AND JUDITH WILLIAMS REAL PARTIES       :
OF INTEREST,                           :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.